 

Exhibit 10.1

COMPENSATION AND BENEFITS

ASSURANCE AGREEMENT

[EXECUTIVE]


--------------------------------------------------------------------------------




 

COMPENSATION AND BENEFITS ASSURANCE AGREEMENT

This COMPENSATION AND BENEFITS ASSURANCE AGREEMENT (this “Agreement”) is made,
entered into, and is effective as of this                 day of
               ,             (the “Effective Date”) by and between OLD SECOND
BANCORP, INC. (hereinafter referred to as the “Company”) and [EXECUTIVE],
(hereinafter referred to as the “Executive”).

WHEREAS, the Executive has previously entered into that certain Compensation and
Benefits Assurance Agreement with the Company, dated                , as amended
from time to time (the “Prior Agreement”);

WHEREAS, the Executive is presently employed by the Company, in a key management
capacity; and

WHEREAS, the Company is desirous of assuring the continued employment of the
Executive in a key management capacity, and the Executive is desirous of having
such assurances.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration including, but not limited to, the Executive’s continuing
employment, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:


SECTION 1.              TERM OF AGREEMENT

This Agreement will commence on the Effective Date and shall continue in effect
for one (1) full calendar year (through                , 2007) (the “Initial
Term”).

The term of this Agreement automatically shall be extended for one additional
year at the end of the Initial Term, and then again after each successive
one-year period thereafter (each such one-year period following the Initial Term
a “Successive Period”).  However, either party may terminate this Agreement at
the end of the Initial Term, or at the end of any Successive Period thereafter,
by giving the other party written notice of intent not to renew delivered at
least ninety (90) calendar days prior to the end of such Initial Term or
Successive Period.  Except as otherwise provided, if such notice is properly
delivered by either party, this Agreement, along with all corresponding rights,
duties, and covenants, shall automatically expire at the end of the Initial Term
or Successive Period then in progress.

In the event that a “Change in Control” of the Company occurs (as such term is
hereinafter defined) during the Initial Term or any Successive Period, upon the
effective date of such Change in Control, the term of this Agreement shall
automatically and irrevocably be renewed for a period of [      ] ([  ]) full
calendar months from the effective date of such Change in Control (such
[  ]-month period being hereinafter referred to as the “Extended Period”).  This
Agreement shall thereafter automatically terminate following the [     ] ([  ])
month Change in Control renewal period.  Further, this Agreement shall be
assigned to, and shall be assumed by, the purchaser in such Change in Control,
as further provided in Section 4 herein.

1


--------------------------------------------------------------------------------




 


SECTION 2.              SEVERANCE BENEFITS


2.1.         RIGHT TO SEVERANCE BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE FROM THE COMPANY SEVERANCE BENEFITS AS DESCRIBED IN PARAGRAPH 2.3 AND
SECTION 3 HEREIN, IF DURING THE TERM OF THIS AGREEMENT THERE HAS BEEN A CHANGE
IN CONTROL OF THE COMPANY (AS DEFINED IN PARAGRAPH 2.4 HEREIN) AND IF, WITHIN
THE EXTENDED PERIOD, THE EXECUTIVE’S EMPLOYMENT SHALL END FOR ANY REASON
SPECIFIED IN PARAGRAPH 2.2 HEREIN AS BEING A QUALIFYING TERMINATION.  THE
SEVERANCE BENEFITS DESCRIBED IN PARAGRAPHS 2.3(A) AND 2.3(B) HEREIN SHALL BE
PAID IN CASH TO THE EXECUTIVE IN A SINGLE LUMP SUM AS SOON AS PRACTICABLE
FOLLOWING THE QUALIFYING TERMINATION, BUT IN NO EVENT LATER THAN THIRTY (30)
CALENDAR DAYS FROM SUCH DATE.  NOTWITHSTANDING THE FOREGOING, SEVERANCE BENEFITS
WHICH BECOME DUE PURSUANT TO THE CIRCUMSTANCES DESCRIBED IN PARAGRAPHS 2.2(C)
AND 4.1 SHALL BE PAID IMMEDIATELY.


2.2.         QUALIFYING TERMINATION.  THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING EVENTS (I.E., A “QUALIFYING TERMINATION”) SHALL TRIGGER THE PAYMENT OF
SEVERANCE BENEFITS TO THE EXECUTIVE, AS SUCH BENEFITS ARE DESCRIBED UNDER
PARAGRAPH 2.3 HEREIN:


(A)           THE INVOLUNTARY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITHOUT
CAUSE (AS SUCH TERM IS DEFINED IN PARAGRAPH 2.6 HEREIN) EITHER WITHIN THE SIX
(6) MONTH PERIOD PRECEDING A CHANGE IN CONTROL OR WITHIN THE EXTENDED PERIOD;


(B)           THE EXECUTIVE’S VOLUNTARY TERMINATION OF EMPLOYMENT FOR GOOD
REASON (AS SUCH TERM IS DEFINED IN PARAGRAPH 2.5 HEREIN) WITHIN THE EXTENDED
PERIOD; AND


(C)           THE COMPANY, OR ANY SUCCESSOR COMPANY, COMMITS A MATERIAL BREACH
OF ANY OF THE PROVISIONS OF THIS AGREEMENT INCLUDING, BUT NOT LIMITED TO THE
COMPANY FAILING TO OBTAIN THE ASSUMPTION OF, OR THE SUCCESSOR COMPANY REFUSING
TO ASSUME THE OBLIGATIONS OF THIS AGREEMENT PURSUANT TO PARAGRAPH 4.1 HEREIN
WITHIN THE EXTENDED PERIOD.

A Qualifying Termination shall not include a termination of the Executive’s
employment within [       ] ([  ]) calendar months after a Change in Control by
reason of death, disability, the Executive’s voluntary termination without Good
Reason, or the involuntary termination of the Executive’s employment for Cause.


2.3.         DESCRIPTION OF SEVERANCE BENEFITS.  IN THE EVENT THAT THE EXECUTIVE
BECOMES ENTITLED TO RECEIVE SEVERANCE BENEFITS, AS PROVIDED IN PARAGRAPHS 2.1
AND 2.2 HEREIN, THE COMPANY SHALL, WITHIN THE TIME LIMITS STATED IN PARAGRAPH
2.1, PAY, OR CAUSE TO BE PAID, TO THE EXECUTIVE AND PROVIDE, OR CAUSE TO BE
PROVIDED, THE EXECUTIVE WITH THE FOLLOWING:


(A)           A LUMP-SUM CASH AMOUNT EQUAL TO THE EXECUTIVE’S UNPAID BASE SALARY
(AS SUCH TERM IS DEFINED IN PARAGRAPH 2.7 HEREIN), ACCRUED VACATION PAY,
UNREIMBURSED BUSINESS EXPENSES, AND ALL OTHER ITEMS EARNED BY AND OWED TO THE
EXECUTIVE THROUGH AND INCLUDING THE DATE OF THE QUALIFYING TERMINATION.  SUCH
PAYMENT SHALL CONSTITUTE FULL SATISFACTION FOR THESE AMOUNTS OWED TO THE
EXECUTIVE.


(B)           A LUMP-SUM CASH AMOUNT EQUAL TO [   ] ([  ]) MULTIPLIED BY THE SUM
OF (I) THE GREATER OF THE EXECUTIVE’S ANNUAL RATE OF BASE SALARY IN EFFECT UPON
THE DATE OF THE

2


--------------------------------------------------------------------------------





QUALIFYING TERMINATION, OR THE EXECUTIVE’S ANNUAL RATE OF BASE SALARY IN EFFECT
IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE CHANGE IN CONTROL; AND (II)
EXECUTIVE’S BONUS AMOUNT.


(C)           IMMEDIATE 100% VESTING OF ALL STOCK OPTIONS, AND ANY OTHER AWARDS
WHICH HAD BEEN PROVIDED TO THE EXECUTIVE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ANY INCENTIVE COMPENSATION PLAN.


(D)           AT THE EXACT SAME COST TO THE EXECUTIVE, AND AT THE SAME COVERAGE
LEVEL AS IN EFFECT AS OF THE EXECUTIVE’S DATE OF QUALIFYING TERMINATION (SUBJECT
TO CHANGES IN COVERAGE LEVELS APPLICABLE TO ALL EMPLOYEES GENERALLY), A
CONTINUATION OF THE EXECUTIVE’S (AND THE EXECUTIVE’S ELIGIBLE DEPENDENTS’)
HEALTH INSURANCE COVERAGE FOR [       ] ([  ]) MONTHS FROM THE DATE OF THE
QUALIFYING TERMINATION.  THE APPLICABLE COBRA HEALTH INSURANCE BENEFIT
CONTINUATION PERIOD SHALL BEGIN AT THE END OF THIS [       ] ([  ]) MONTH
BENEFIT CONTINUATION PERIOD.  THE PROVIDING OF HEALTH INSURANCE BENEFITS BY THE
COMPANY SHALL BE DISCONTINUED PRIOR TO THE END OF THE [       ] ([  ]) MONTH
CONTINUATION PERIOD IN THE EVENT THAT THE EXECUTIVE SUBSEQUENTLY BECOMES COVERED
UNDER THE HEALTH INSURANCE COVERAGE OF A SUBSEQUENT EMPLOYER WHICH DOES NOT
CONTAIN ANY EXCLUSION OR LIMITATION WITH RESPECT TO ANY PREEXISTING CONDITION OF
THE EXECUTIVE OR THE EXECUTIVE’S ELIGIBLE DEPENDENTS.  FOR PURPOSES OF ENFORCING
THIS OFFSET PROVISION, THE EXECUTIVE SHALL HAVE DUTY TO INFORM THE COMPANY AS TO
THE TERMS AND CONDITIONS OF ANY SUBSEQUENT EMPLOYMENT AND THE CORRESPONDING
BENEFITS EARNED FROM SUCH EMPLOYMENT.  THE EXECUTIVE SHALL PROVIDE, OR CAUSE TO
PROVIDE, TO THE COMPANY IN WRITING CORRECT, COMPLETE, AND TIMELY INFORMATION
CONCERNING THE SAME.


(E)           THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE STANDARD OUTPLACEMENT
SERVICES FROM A NATIONALLY RECOGNIZED OUTPLACEMENT FIRM OF THE EXECUTIVE’S
SELECTION, FOR A PERIOD OF UP TO ONE (1) YEAR FROM THE EXECUTIVE’S DATE OF
QUALIFYING TERMINATION.  HOWEVER, SUCH SERVICE SHALL BE AT THE COMPANY’S EXPENSE
TO A MAXIMUM AMOUNT NOT TO EXCEED TWENTY THOUSAND DOLLARS ($20,000).


2.4.         DEFINITION OF “CHANGE IN CONTROL.”  “CHANGE IN CONTROL” OF THE
COMPANY MEANS, AND SHALL BE DEEMED TO HAVE OCCURRED UPON, THE FIRST TO OCCUR OF
ANY OF THE FOLLOWING EVENTS:


(A)           ANY PERSON OTHER THAN A TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR A CORPORATION OWNED
DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY, IS OR BECOMES THE
BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 OF THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING THIRTY-THREE
PERCENT (33%) OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY THE COMPANY’S
THEN OUTSTANDING VOTING SECURITIES; OR


(B)           DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS, INDIVIDUALS WHO AT
THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY
AND ANY NEW DIRECTOR WHOSE ELECTION BY THE BOARD OF DIRECTORS OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF;
OR

3


--------------------------------------------------------------------------------




 


(C)           CONSUMMATION OF:  (I) A MERGER OR CONSOLIDATION TO WHICH THE
COMPANY IS A PARTY IF THE STOCKHOLDERS BEFORE SUCH MERGER OR CONSOLIDATION DO
NOT, AS A RESULT OF SUCH MERGER OR CONSOLIDATION, OWN, DIRECTLY OR INDIRECTLY,
MORE THAN SIXTY-SEVEN PERCENT (67%) OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES OF THE ENTITY RESULTING FROM SUCH MERGER OR
CONSOLIDATION IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE
COMBINED VOTING POWER OF THE COMPANY’S VOTING SECURITIES OUTSTANDING IMMEDIATELY
BEFORE SUCH MERGER OR CONSOLIDATION; OR (II) A COMPLETE LIQUIDATION OR
DISSOLUTION OR AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


HOWEVER, IN NO EVENT SHALL A CHANGE IN CONTROL BE DEEMED TO HAVE OCCURRED, WITH
RESPECT TO THE EXECUTIVE IF THE EXECUTIVE IS PART OF A PURCHASING GROUP WHICH
CONSUMMATES THE CHANGE-IN-CONTROL TRANSACTION.  THE EXECUTIVE SHALL BE DEEMED
“PART OF A PURCHASING GROUP” FOR PURPOSES OF THE PRECEDING SENTENCE IF THE
EXECUTIVE IS A EQUITY PARTICIPANT IN THE PURCHASE COMPANY OR GROUP (EXCEPT FOR
(I) PASSIVE OWNERSHIP OF LESS THAN TWO PERCENT (2%) OF THE STOCK OF THE
PURCHASING COMPANY; OR (II) OWNERSHIP OF EQUITY PARTICIPATION IN THE PURCHASING
COMPANY OR GROUP WHICH IS OTHERWISE NOT SIGNIFICANT, AS DETERMINED PRIOR TO THE
CHANGE IN CONTROL BY A MAJORITY OF THE NON-EMPLOYEE CONTINUING DIRECTORS).


2.5.                   DEFINITION OF “GOOD REASON.”  “GOOD REASON” SHALL MEAN,
WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT, THE OCCURRENCE BY ANY ONE OR
MORE OF THE FOLLOWING WITHIN THE EXTENDED PERIOD:


(A)           THE ASSIGNMENT OF THE EXECUTIVE TO DUTIES INCONSISTENT WITH THE
EXECUTIVE’S POSITION, DUTIES, RESPONSIBILITIES, AND STATUS AS AN OFFICER, OR A
REDUCTION OR ALTERATION IN THE NATURE OR STATUS OF THE EXECUTIVE’S AUTHORITIES,
DUTIES, OR RESPONSIBILITIES FROM THOSE IN EFFECT AS OF NINETY (90) CALENDAR DAYS
PRIOR TO THE CHANGE IN CONTROL, OTHER THAN AN INSUBSTANTIAL AND INADVERTENT ACT
THAT IS REMEDIED PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE
EXECUTIVE.


(B)           THE REQUIREMENT THAT THE EXECUTIVE BE BASED AT A LOCATION IN
EXCESS OF TWENTY-FIVE (25) MILES FROM THE LOCATION OF THE EXECUTIVE’S PRINCIPAL
JOB LOCATION OR OFFICE IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL; EXCEPT FOR
REQUIRED TRAVEL FOR BUSINESS TO AN EXTENT CONSISTENT WITH THE EXECUTIVE’S THEN
PRESENT BUSINESS TRAVEL OBLIGATIONS.


(C)           A REDUCTION OF THE EXECUTIVE’S BASE SALARY IN EFFECT ON THE
EFFECTIVE DATE, OR AS THE SAME SHALL BE INCREASED FROM TIME TO TIME.


(D)           THE FAILURE OF THE COMPANY, OR ANY OF ITS SUBSIDIARIES, TO KEEP IN
EFFECT ANY OF THE COMPENSATION, HEALTH AND WELFARE BENEFITS, OR PERQUISITE
PROGRAMS UNDER WHICH THE EXECUTIVE RECEIVES VALUE, AS SUCH PROGRAMS EXIST
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, OR THE FAILURE OF THE COMPANY OR ONE
OF ITS SUBSIDIARIES, TO MEET THE FUNDING REQUIREMENTS, IF ANY, OF EACH OF THE
PROGRAMS.  HOWEVER, THE REPLACEMENT OF AN EXISTING PROGRAM WITH A NEW PROGRAM
WILL BE PERMISSIBLE (AND NOT GROUNDS FOR A GOOD REASON TERMINATION) IF DONE FOR
ALL EMPLOYEES GENERALLY.

4


--------------------------------------------------------------------------------




 


(E)           ANY BREACH BY THE COMPANY OF ITS OBLIGATION UNDER SECTION 4 OF
THIS AGREEMENT OR ANY FAILURE OF A SUCCESSOR COMPANY TO ASSUME AND AGREE TO
PERFORM THE COMPANY’S ENTIRE OBLIGATIONS UNDER THIS AGREEMENT, AS REQUIRED BY
SECTION 4 HEREIN.

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.  The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.


2.6.         DEFINITION OF “CAUSE.”  “CAUSE” SHALL MEAN THE OCCURRENCE OF ANY
ONE OR MORE OF THE FOLLOWING:


(A)           A DEMONSTRABLY WILLFUL AND DELIBERATE ACT OR FAILURE TO ACT BY THE
EXECUTIVE (OTHER THAN AS A RESULT OF INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS) WHICH IS COMMITTED IN BAD FAITH, WITHOUT REASONABLE BELIEF THAT SUCH
ACTION OR INACTION IS IN THE BEST INTERESTS OF THE COMPANY, WHICH CAUSES ACTUAL
MATERIAL FINANCIAL INJURY TO THE COMPANY, OR ANY OF ITS SUBSIDIARIES, AND WHICH
ACT OR INACTION IS NOT REMEDIED WITHIN FIFTEEN (15) BUSINESS DAYS OF WRITTEN
NOTICE FROM THE COMPANY OR THE SUBSIDIARY FOR WHICH THE EXECUTIVE WORKS; OR


(B)           THE EXECUTIVE’S CONVICTION FOR COMMITTING AN ACT OF FRAUD,
EMBEZZLEMENT, THEFT, OR ANY OTHER ACT CONSTITUTING A FELONY INVOLVING MORAL
TURPITUDE WHICH CAUSES MATERIAL HARM, FINANCIAL OR OTHERWISE, TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES.


2.7.         OTHER DEFINED TERMS.  THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
SET FORTH BELOW:


(A)           “BASE SALARY” MEANS, AT ANY TIME, THE THEN-REGULAR ANNUAL RATE OF
PAY WHICH THE EXECUTIVE IS RECEIVING AS SALARY, EXCLUDING AMOUNTS: (I)
DESIGNATED BY THE COMPANY AS PAYMENT TOWARD REIMBURSEMENT OF EXPENSES; OF (II)
RECEIVED UNDER INCENTIVE OR OTHER BONUS PLANS, REGARDLESS OF WHETHER OR NOT THE
AMOUNTS ARE DEFERRED.


(B)           “BENEFICIAL OWNER” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
RULE 13D-3 OF THE GENERAL RULES AND REGULATIONS UNDER THE EXCHANGE ACT (AS SUCH
TERM IS DEFINED BELOW).


(C)           “BONUS AMOUNT” MEANS THE AVERAGE OF THE ANNUAL CASH BONUSES PAID
TO THE EXECUTIVE FOR THE THREE (3) CALENDAR YEARS IMMEDIATELY PRECEDING THE YEAR
IN WHICH THE QUALIFYING TERMINATION OCCURS, INCLUDING CASH BONUSES THAT ARE
DEFERRED PURSUANT TO ANY DEFERRAL ELECTION BY EXECUTIVE UNDER A TAX-QUALIFIED OR
NON-QUALIFIED RETIREMENT OR DEFERRAL PLAN MAINTAINED BY THE COMPANY, OR ANY OF
ITS SUBSIDIARIES.


(D)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR ACT THERETO.


(E)           “PERSON” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN SECTION
3(A)(9) OF THE EXCHANGE ACT AND USED IN SECTIONS 13(D) AND 14(D) THEREOF,
INCLUDING A “GROUP” AS DEFINED IN SECTION 13(D) THEREOF.

5


--------------------------------------------------------------------------------





 


SECTION 3.              EXCISE TAX


3.1.         EXCISE TAX PAYMENT.  IF ANY PORTION OF THE SEVERANCE BENEFITS OR
ANY OTHER PAYMENT UNDER THIS AGREEMENT, OR UNDER ANY OTHER AGREEMENT WITH, OR
PLAN OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING BUT NOT LIMITED TO
STOCK OPTIONS AND OTHER LONG-TERM INCENTIVES (IN THE AGGREGATE “TOTAL PAYMENTS”)
WOULD CONSTITUTE AN “EXCESS PARACHUTE PAYMENT,” SUCH THAT A GOLDEN PARACHUTE
EXCISE TAX IS DUE, THE COMPANY SHALL PROVIDE, OR CAUSE TO BE PROVIDED, TO THE
EXECUTIVE, IN CASH, AN ADDITIONAL PAYMENT IN AN AMOUNT TO COVER THE FULL COST OF
ANY EXCISE TAX AND THE EXECUTIVE’S STATE AND FEDERAL INCOME AND EMPLOYMENT TAXES
ON THIS ADDITIONAL PAYMENT (CUMULATIVELY, THE “GROSS-UP PAYMENT”).  THIS
GROSS-UP PAYMENT SHALL BE MADE AS SOON AS POSSIBLE FOLLOWING THE DATE OF THE
EXECUTIVE’S QUALIFYING TERMINATION, BUT IN NO EVENT LATER THAN THIRTY (30)
CALENDAR DAYS OF SUCH DATE.

For purposes of this Agreement, the term “excess parachute payment” shall have
the meaning assigned to such term in Section 280G of the Internal Revenue Code,
as amended (the “Code”), and the term “excise tax” shall mean the tax imposed on
such excess parachute payment pursuant to Sections 280G and 4999 of the Code.


3.2.         SUBSEQUENT RECALCULATION.  IN THE EVENT THE INTERNAL REVENUE
SERVICE SUBSEQUENTLY ADJUSTS THE EXCISE TAX COMPUTATION HEREIN DESCRIBED, THE
COMPANY SHALL REIMBURSE THE EXECUTIVE FOR THE FULL AMOUNT NECESSARY TO MAKE THE
EXECUTIVE WHOLE ON AN AFTER-TAX BASIS (LESS ANY AMOUNTS RECEIVED BY THE
EXECUTIVE THAT THE EXECUTIVE WOULD NOT HAVE RECEIVED HAD THE COMPUTATIONS
INITIALLY BEEN COMPUTED AS SUBSEQUENTLY ADJUSTED), INCLUDING THE VALUE OF ANY
UNDERPAID EXCISE TAX, AND ANY RELATED INTEREST AND/OR PENALTIES DUE TO THE
INTERNAL REVENUE SERVICE.


SECTION 4.              SUCCESSORS AND ASSIGNMENTS


4.1.         SUCCESSORS.  THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER VIA A
CHANGE IN CONTROL, DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, OR
OTHERWISE) OF THE COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THE
OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT
THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN
PLACE.

Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall, as of the date immediately preceding
the date of a Change in Control, automatically give the Executive Good Reason to
collect, immediately, full benefits hereunder as a Qualifying Termination.


4.2.         ASSIGNMENT BY EXECUTIVE.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES, AND
LEGATEES.  IF AN EXECUTIVE SHOULD DIE WHILE ANY AMOUNT IS STILL PAYABLE TO THE
EXECUTIVE HEREUNDER, HAD THE EXECUTIVE CONTINUED TO LIVE, ALL SUCH AMOUNTS,
UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT TO THE EXECUTIVE’S DEVISEE, LEGATEE, OR OTHER DESIGNEE, OR IF
THERE IS NO SUCH DESIGNEE, TO THE EXECUTIVE’S ESTATE.

An Executive’s rights hereunder shall not otherwise be assignable.

6


--------------------------------------------------------------------------------




Section 5.              Restrictive Covenants


5.1.         COVENANTS.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, AND
WHERE THE EXECUTIVE IS ENTITLED TO RECEIVE THE SEVERANCE BENEFITS PURSUANT TO
THE TERMS OF THIS AGREEMENT, DURING THE 24-MONTH PERIOD NEXT FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT, THE EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY:


(A)           DISCLOSURE OF INFORMATION.  USE, ATTEMPT TO USE, DISCLOSE, OR
OTHERWISE MAKE KNOWN TO ANY PERSON OR ENTITY (OTHER THAN THE BOARD OF DIRECTORS
OF THE COMPANY):

(I)                                     ANY CONFIDENTIAL OR PROPRIETARY
KNOWLEDGE OR INFORMATION, INCLUDING WITHOUT LIMITATION, LISTS OF CUSTOMERS,
PROCESSES, AND SYSTEMS, AS WELL AS ANY DATA AND RECORDS PERTAINING THERETO,
WHICH THE EXECUTIVE MAY ACQUIRE IN THE COURSE OF HIS EMPLOYMENT.

(II)                                  ANY CONFIDENTIAL OR PROPRIETARY KNOWLEDGE
OR INFORMATION OF A CONFIDENTIAL NATURE (INCLUDING BUT NOT LIMITED TO ALL
UNPUBLISHED MATTERS) RELATING TO, WITHIN LIMITATION, THE BUSINESS, PROPERTIES,
ACCOUNTING, BOOKS AND RECORDS, COMPUTER SYSTEMS AND PROGRAMS, OR MEMORANDA OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES.


5.2.         ACKNOWLEDGMENT OF COVENANTS.  THE PARTIES HERETO ACKNOWLEDGE THAT
THE EXECUTIVE’S SERVICES ARE OF A SPECIAL, EXTRAORDINARY, AND INTELLECTUAL
CHARACTER WHICH GIVES HIM UNIQUE VALUE, AND THAT THE BUSINESS OF THE COMPANY AND
ITS SUBSIDIARIES IS HIGHLY COMPETITIVE, AND THAT VIOLATION OF ANY OF THE
COVENANTS PROVIDED IN THIS SECTION 5 WOULD CAUSE IMMEDIATE, IMMEASURABLE, AND
IRREPARABLE HARM, LOSS AND DAMAGE TO THE COMPANY NOT ADEQUATELY COMPENSABLE BY A
MONETARY AWARD.  THE EXECUTIVE ACKNOWLEDGES THAT THE TIME AND SCOPE OF ACTIVITY
RESTRAINED BY THE PROVISIONS OF THIS SECTION 5 ARE REASONABLE AND DO NOT IMPOSE
A GREATER RESTRAINT THAN IS NECESSARY TO PROTECT THE GOODWILL OF THE COMPANY’S
BUSINESS.  THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HE AND THE COMPANY HAVE
NEGOTIATED AND BARGAINED FOR THE TERMS OF THIS AGREEMENT AND THAT THE EXECUTIVE
HAS RECEIVED ADEQUATE CONSIDERATION FOR ENTERING INTO THE AGREEMENT.  IN THE
EVENT OF ANY SUCH BREACH OR THREATENED BREACH BY THE EXECUTIVE OF ANY ONE OR
MORE OF SUCH COVENANTS, THE COMPANY SHALL BE ENTITLED TO SUCH EQUITABLE AND
INJUNCTIVE RELIEF AS MAY BE AVAILABLE TO RESTRAIN THE EXECUTIVE FROM VIOLATING
THE PROVISIONS HEREOF.  NOTHING HEREIN SHALL BE CONSTRUED AS PROHIBITING THE
COMPANY FROM PURSUING ANY OTHER REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR SUCH
BREACH OR THREATENED BREACH, INCLUDING THE RECOVERY OF DAMAGES AND THE IMMEDIATE
TERMINATION OF THE EMPLOYMENT OF THE EXECUTIVE HEREUNDER.


SECTION 6.              MISCELLANEOUS


6.1.         ADMINISTRATION.


(A)           ADMINISTRATION.  THIS AGREEMENT SHALL BE ADMINISTERED BY THE BOARD
OF DIRECTORS OF THE COMPANY, OR BY A COMMITTEE OF THE BOARD CONSISTING OF BOARD
MEMBERS DESIGNATED BY THE BOARD (THE “COMPENSATION COMMITTEE”).  THE
COMPENSATION COMMITTEE (WITH THE APPROVAL OF THE BOARD, IF THE BOARD IS NOT THE
COMPENSATION COMMITTEE) IS AUTHORIZED TO INTERPRET THIS AGREEMENT, TO PRESCRIBE
AND RESCIND RULES AND REGULATIONS, AND TO MAKE ALL OTHER DETERMINATIONS
NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THIS AGREEMENT.  IN FULFILLING
ITS

7


--------------------------------------------------------------------------------





ADMINISTRATIVE DUTIES HEREUNDER, THE COMPENSATION COMMITTEE MAY RELY ON OUTSIDE
COUNSEL, INDEPENDENT ACCOUNTANTS, OR OTHER CONSULTANTS TO RENDER ADVICE OR
ASSISTANCE.


(B)           CLAIMS PROCEDURE.  IF THE EXECUTIVE BELIEVES THAT HE IS BEING
DENIED A BENEFIT TO WHICH HE IS ENTITLED UNDER THE AGREEMENT, HE MAY FILE A
WRITTEN REQUEST FOR SUCH BENEFIT WITH THE COMPANY, SETTING FORTH HIS CLAIM. 
UPON RECEIPT OF THE CLAIM, THE COMPANY SHALL ADVISE THE EXECUTIVE THAT A REPLY
WILL BE FORTHCOMING WITHIN 15 DAYS AND SHALL, IN FACT, DELIVER SUCH REPLY WITH
SUCH PERIOD.  THE COMPANY MAY, HOWEVER, EXTEND THE REPLY PERIOD FOR AN
ADDITIONAL FIFTEEN (15) DAYS FOR REASONABLE CAUSE.  IF THE CLAIM IS DENIED IN
WHOLE OR IN PART, THE COMPANY SHALL ADOPT A WRITTEN OPINION, USING LANGUAGE
CALCULATED TO BE UNDERSTOOD BY THE EXECUTIVE, SETTING FORTH:

(I)                                     THE SPECIFIC REASON OR REASONS FOR SUCH
DENIED;

(II)                                  THE SPECIFIC REFERENCE TO PERTINENT
PROVISIONS OF THIS AGREEMENT ON WHICH SUCH DENIAL IS BASED;

(III)                               A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE EXECUTIVE TO PERFECT HIS CLAIM AND AN EXPLANATION
WHY SUCH MATERIAL OR SUCH INFORMATION IS NECESSARY;

(IV)                              APPROPRIATE INFORMATION AS TO THE STEPS TO BE
TAKEN IF THE EXECUTIVE WISHES TO SUBMIT THE CLAIM FOR REVIEW; AND

(V)                                 THE TIME LIMITS FOR REQUESTING THE REVIEW
UNDER (C) BELOW.


(C)           REQUEST FOR CLAIM DECISION REVIEW.  WITHIN THIRTY (30) DAYS AFTER
RECEIPT BY THE EXECUTIVE OF THE WRITTEN OPINION DESCRIBED ABOVE, THE EXECUTIVE
MAY REQUEST IN WRITING THAT THE PRESIDENT OF THE COMPANY REVIEW THE DESCRIPTION
OF THE COMPANY.  SUCH REQUEST MUST BE ADDRESSED TO THE PRESIDENT OF THE COMPANY,
AT ITS THEN PRINCIPAL PLACE OF BUSINESS.  THE EXECUTIVE OR HIS DULY AUTHORIZED
REPRESENTATIVE MAY, BUT NEED NOT, REVIEW THE PERTINENT DOCUMENTS AND SUBMIT
ISSUES AND COMMENTS IN WRITING FOR CONSIDERATION BY THE COMPANY.  IF THE
EXECUTIVE DOES NOT REQUEST A REVIEW OF THE COMPANY’S DETERMINATION BY THE
PRESIDENT OF THE COMPANY WITHIN SUCH 30-DAY PERIOD, HE SHALL BE BARRED AND
ESTOPPED FROM CHALLENGING THE COMPANY’S DETERMINATION.  WITHIN THIRTY (30) DAYS
AFTER THE PRESIDENT’S RECEIPT OF A REQUEST FOR REVIEW, HE WILL REVIEW THE
COMPANY’S DETERMINATION.  AFTER CONSIDERING ALL MATERIALS PRESENTED BY THE
EXECUTIVE, THE PRESIDENT WILL RENDER A WRITTEN OPINION, WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE EXECUTIVE, SETTING FORTH SPECIFIC REASONS FOR
THE DECISION AND CONTAINING SPECIFIC REFERENCES TO THE PERTINENT PROVISIONS OF
THIS AGREEMENT ON WHICH THE DECISION IS BASED.


6.2.         NOTICES.  ANY NOTICE REQUIRED TO BE DELIVERED TO THE COMPANY, THE
COMPENSATION COMMITTEE OR THE PRESIDENT OF THE COMPANY BY THE EXECUTIVE
HEREUNDER SHALL BE PROPERLY DELIVERED TO THE COMPANY WHEN PERSONALLY DELIVERED
TO (INCLUDING BY A REPUTABLE OVERNIGHT COURIER), OR ACTUALLY RECEIVED THROUGH
THE U.S. MAIL, POSTAGE PREPAID, BY:

Old Second Bancorp, Inc.
37 South River Street
Aurora, IL 60506

8


--------------------------------------------------------------------------------




 

Any notice required to be delivered to the Executive by the Company, the
Compensation Committee or the President of the Company hereunder shall be
properly delivered to the Executive when personally delivered to (including by a
reputable overnight courier), or actually received through he U.S. mail, postage
prepaid, by the Executive at his last known address as reflected on the books
and records of the Company.


SECTION 7.              CONTRACTUAL RIGHTS AND LEGAL REMEDIES


7.1.         CONTRACTUAL RIGHTS TO BENEFITS.   THIS AGREEMENT ESTABLISHES IN THE
EXECUTIVE A RIGHT TO THE BENEFITS TO WHICH THE EXECUTIVE IS ENTITLED HEREUNDER. 
HOWEVER, EXCEPT AS EXPRESSLY STATED HEREIN, NOTHING HEREIN CONTAINED SHALL
REQUIRE OR BE DEEMED TO REQUIRE, OR PROHIBIT OR BE DEEMED TO PROHIBIT, THE
COMPANY TO SEGREGATE, EARMARK, OR OTHERWISE SET ASIDE ANY FUNDS OR OTHER ASSETS,
IN TRUST OR OTHERWISE, TO PROVIDE FOR ANY PAYMENTS TO BE MADE OR REQUIRED
HEREUNDER.


7.2.         LEGAL FEES AND EXPENSES.  THE COMPANY SHALL PAY ALL LEGAL FEES,
COSTS OF LITIGATION, PREJUDGMENT INTEREST, AND OTHER EXPENSES WHICH ARE INCURRED
IN GOOD FAITH BY THE EXECUTIVE AS A RESULT OF THE COMPANY’S REFUSAL TO PROVIDE
THE SEVERANCE BENEFITS TO WHICH THE EXECUTIVE BECOMES ENTITLED UNDER THIS
AGREEMENT.   IN ADDITION, IF THE EXECUTIVE SHALL RESORT TO EITHER LITIGATION OR
ARBITRATION IN ORDER TO SECURE THE PAYMENT BY THE COMPANY OF THE SEVERANCE
BENEFITS, AND THE EXECUTIVE IS SUCCESSFUL IN SUCH LITIGATION OR ARBITRATION,
THEN THE COMPANY SHALL ALSO PAY TO THE EXECUTIVE AN ADDITIONAL AMOUNT EQUAL TO
25% OF THE SEVERANCE BENEFITS. WHETHER OR NOT THE EXECUTIVE HAS BEEN SUCCESSFUL
IN SUCH LITIGATION OR ARBITRATION SHALL ALSO BE DETERMINED IN THE SAME
PROCEEDING.


7.3.         ARBITRATION.  THE EXECUTIVE SHALL HAVE THE RIGHT AND OPTION TO
ELECT (IN LIEU OF LITIGATION) TO HAVE ANY DISPUTE OR CONTROVERSY ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT SETTLED BY ARBITRATION, CONDUCTED BEFORE A
PANEL OF THREE (3) ARBITRATORS SITTING IN A LOCATION SELECTED BY THE EXECUTIVE
WITHIN FIFTY (50) MILES FROM THE LOCATION OF HIS OR HER JOB WITH THE COMPANY, IN
ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  THE EXECUTIVE’S ELECTION TO ARBITRATE, AS HEREIN PROVIDED, AND THE
DECISION OF THE ARBITRATORS IN THAT PROCEEDING, SHALL BE BINDING ON THE COMPANY
AND EXECUTIVE.

Judgment may be entered on the award of the arbitrator in any court having
jurisdiction.  All expenses of such arbitration, including the fees and expenses
of the counsel for the Executive, shall be borne by the Company.


7.4.         UNFUNDED AGREEMENT.  THIS AGREEMENT IS INTENDED TO BE AN UNFUNDED
GENERAL ASSET PROMISE FOR A SELECT, HIGHLY COMPENSATED MEMBER OF THE COMPANY’S
MANAGEMENT AND, THEREFORE, IS INTENDED TO BE EXEMPT FROM THE SUBSTANTIVE
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AS AMENDED.


7.5.         EXCLUSIVITY OF BENEFITS.  UNLESS SPECIFICALLY PROVIDED HEREIN,
NEITHER THE PROVISIONS OF THIS AGREEMENT NOR THE BENEFITS PROVIDED HEREUNDER
SHALL REDUCE ANY AMOUNTS OTHERWISE PAYABLE, OR IN ANY WAY DIMINISH THE
EXECUTIVE’S RIGHTS AS AN EMPLOYEE OF THE COMPANY, WHETHER EXISTING NOW OR
HEREAFTER, UNDER ANY COMPENSATION AND/OR BENEFIT PLANS (QUALIFIED OR
NONQUALIFIED), PROGRAMS, POLICIES, OR PRACTICES PROVIDED BY THE COMPANY, FOR
WHICH THE EXECUTIVE MAY QUALIFY.

9


--------------------------------------------------------------------------------




 

Vested benefits or other amounts which the Executive is otherwise entitled to
receive under any plan, policy, practice, or program of the Company, at or
subsequent to the Executive’s date of Qualifying Termination, shall be payable
in accordance with such plan, policy, practice, or program except as expressly
modified by this Agreement.


7.6.         INCLUDABLE COMPENSATION.  SEVERANCE BENEFITS PROVIDED HEREUNDER
SHALL NOT BE CONSIDERED “INCLUDABLE COMPENSATION” FOR PURPOSES OF DETERMINING
THE EXECUTIVE’S BENEFITS UNDER ANY OTHER PLAN OR PROGRAM OF THE COMPANY.


7.7.         DEFERRED COMPENSATION.  IF ANY AMOUNT OR BENEFIT PROVIDED HEREUNDER
WOULD BE CONSIDERED “DEFERRED COMPENSATION” AS DEFINED UNDER CODE SECTION 409A
AND THE REGULATIONS AND GUIDANCE ISSUED THEREUNDER (“DEFERRED COMPENSATION”),
THE COMPANY RESERVES THE ABSOLUTE RIGHT (INCLUDING THE RIGHT TO DELEGATE SUCH
RIGHT) TO UNILATERALLY AMEND THIS AGREEMENT, WITHOUT THE CONSENT OF THE
EXECUTIVE, TO AVOID THE APPLICATION OF, OR TO MAINTAIN COMPLIANCE WITH, CODE
SECTION 409A.  ANY AMENDMENT BY THE COMPANY TO THIS AGREEMENT PURSUANT TO THIS
PARAGRAPH 7.7 SHALL MAINTAIN, TO THE EXTENT PRACTICABLE, THE ORIGINAL INTENT OF
THE APPLICABLE PROVISION WITHOUT VIOLATING CODE SECTION 409A.  ANY DISCRETIONARY
AUTHORITY RETAINED BY THE COMPANY PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL
NOT BE APPLICABLE TO ANY AMOUNT OR BENEFIT WHICH IS DETERMINED TO CONSTITUTE
DEFERRED COMPENSATION, IF SUCH DISCRETIONARY AUTHORITY WOULD CONTRAVENE CODE
SECTION 409A.  IN ADDITION, NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, IF AT THE TIME OF A TERMINATION OF EMPLOYMENT EXECUTIVE IS A
“SPECIFIED EMPLOYEE” AS DEFINED IN CODE SECTION 409A, AND THE REGULATIONS AND
GUIDANCE THEREUNDER IN EFFECT AT THE TIME OF SUCH TERMINATION, AND THEN ONLY AS
AND TO THE EXTENT REQUIRED BY SUCH PROVISIONS, THE DATE OF PAYMENT OF ANY
PAYMENTS OTHERWISE PROVIDED HEREUNDER SHALL BE DELAYED FOR A PERIOD OF UP TO SIX
(6) MONTHS FOLLOWING THE DATE OF TERMINATION.


7.8.         EMPLOYMENT STATUS.  NOTHING HEREIN CONTAINED SHALL BE DEEMED TO
CREATE AN EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE PROVIDING
FOR THE EMPLOYMENT OF THE EXECUTIVE BY EITHER THE COMPANY OR ANY OF ITS
SUBSIDIARIES FOR ANY FIXED PERIOD OF TIME.  THE EXECUTIVE’S EMPLOYMENT IS
TERMINABLE AT WILL BY THE COMPANY, OR ONE OF ITS SUBSIDIARIES, OR THE EXECUTIVE
AND EACH SHALL HAVE THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY
TIME, WITH OR WITHOUT CAUSE, SUBJECT TO THE COMPANY’S OBLIGATION TO PROVIDE
SEVERANCE BENEFITS AS REQUIRED HEREUNDER.

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned by the Executive as a
result of employment by another employer, other than as provided in Paragraph
2.3(d) herein.


7.9.         ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES
ALL PRIOR DISCUSSION, NEGOTIATIONS, AND AGREEMENTS CONCERNING THE SUBJECT MATTER
HEREOF, INCLUDING, BUT NOT LIMITED TO, THE PRIOR AGREEMENT AND ANY PRIOR
SEVERANCE AGREEMENT MADE BETWEEN THE EXECUTIVE AND THE COMPANY.


7.10.       TAX WITHHOLDING.  THE COMPANY SHALL WITHHOLD FROM ANY AMOUNTS
PAYABLE UNDER THIS AGREEMENT ALL FEDERAL, STATE, CITY, OR OTHER TAXES AS LEGALLY
REQUIRED TO BE WITHHELD.

10


--------------------------------------------------------------------------------




 


7.11.       WAIVER OF RIGHTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
EXECUTIVE’S ACCEPTANCE OF SEVERANCE BENEFITS, THE GROSS-UP PAYMENT (IF
APPLICABLE), AND ANY OTHER PAYMENTS REQUIRED HEREUNDER SHALL BE DEEMED TO BE A
WAIVER OF ALL RIGHTS AND CLAIMS OF THE EXECUTIVE AGAINST THE COMPANY PERTAINING
TO ANY MATTERS ARISING UNDER THIS AGREEMENT.


7.12.       SEVERABILITY.  IN THE EVENT ANY PROVISION OF THE AGREEMENT SHALL BE
HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS OF THE AGREEMENT, AND THE AGREEMENT SHALL BE
CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN
INCLUDED.


7.13.       APPLICABLE LAW.  TO THE EXTENT NOT PREEMPTED BY THE LAWS OF THE
UNITED STATES, THE LAWS OF THE STATE OF ILLINOIS SHALL BE THE CONTROLLING LAW IN
ALL MATTERS RELATING TO THE AGREEMENT.

[Remainder of Page Intentionally Left Blank]

11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have set their hands the day and year set
forth below their respective signatures.

OLD SECOND BANCORP, INC.

 

[EXECUTIVE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 

12


--------------------------------------------------------------------------------